GEULDC.lWfN                      Au-      1% TEKAS             -.
                        D
   *--mzY     O-AS.
                                                               February21, 1939




     Hon.~ShalI.ume
                  H. Glowr
     cduntyAttornay~
     Marion~County'~'
     Jefferson,Texas

     Dear Sir:                            opinionNo. O-370
                                          Rar lbuld a foreign corporationtith
                                          principaloffiaa in X County ba prohib-
                                          ited from registeringita motor vabiolas
                                          in Y Countyunder the provisionsof
                                          Artiola   6675a-2,   R.C.S.?

               You requestan opinionas to whether or not a foreigncorporation
     with its legal msidanca in X Countyis prohibitedfrcasregisteringits
     truaksthat ara used prinoiplly in Y County.

              Your attentionis directedto Article 66751x-2,
                                                          R.C.S. of Tams
     118follows*

                     'Evaly omar of a motor vehicle,trailer,or
                 semi&railer used or to Ia used upon the public
                 highnaysof this State,and aaoh ohauffaur,shall
                 apply aaah year totha State HighwayDspartmant
                 throughthe oouulytax oollador of the CountyIn
                 which ha residesfor the registrationof each such
                 vehicle omad ar controlledby him . . .II

                 Artiola 6666(a)R.C.S. of Tams, providesas follows:

                     "All registrationfees shall be pid in the
                 ooe    in whioh the owner lives at the time of rag-
                 istrationof said motor vehicle."

               Now, prior to the passingand taking affect of the above quoted
     &rtiola 6675ar2,R.C.S. of Texas,Article 6675,nom rapalad, providedthat
     the ovmar could payregistrationfees at 'the office of the countytax ool-
     laotor ofthe countyin which ha residesor in whichthe vahiola to bs
     registeredis being operated." Thus, the amendmentof Article 6675 left
     out the last crdarsooradolauseand Artiola 6675a-10,R.C.S. of Texas,
     furtheramandx&A to Artiola 6675, repealed,providedthat all counties
     mill be permittedto retain all registrationfees up to the amountof
     $50,omoo.    These provisionsby amendmentolaarlyraquirathe owners
     of vehiclesto registertheir vahiolesin the countieswhere the ovnars
Hon. ShalburneH. Olowr, Pabmary 21, 19S9, page 2 (o-370)



residesand, If a oountytax assessorand oollactorreceivesa lioense
fee for registrationfrom au owner of legal residenceIn a countyother
then the assessorand oollaotor'scounty,ha exceedshis authorityand
oonmitsen illegalsot. Purthar,if an owner Is permittedto pay regis-
trationfees In a oountyother then his legal rasidanoa,that oounty
raoaivasand appropriates those fees which the LegislatureIntendedto
belongto the oouhw oftha mar's resideme.

         Howvar /I-Mole827b-a,Penal Bde of Tams, pamits non-
residentsof the &ate of Texas to pey lioansafees, ethrougha county
tax collaotor,swhioh rule rill apply in any want, where the legal
residencel-asnot been establishedIn a Texas oouhty.

         You ara rafarradto the followingoitationawhich oonstituta
all ofnthsTexas case law relativeto your quastiont

         Cpp V. State,94 SH180
         tillerV. Poard found, 69 SW (2d) 277
         Cass Couatyv. Morris Qunty, 9,SW 373

         Therafora,It is our opinionend you ara so adpisadthat a
foreignoorporationhaving Its legal residencein X County cannotrag-
Istermotor vehiclesowned by it in any countyof Texas other than X
munty.
                                         Vary truly yours

                                            GENERN,OF TEXAS
                                    ATTOliiiSY


                                    By    /s/ PatCoon

                                                 Fat Coon
                                                &.+stant